DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
 Claims 1 through 4 and 6 through 13 are allowed.
 The following is an examiner’s statement of reasons for allowance:
  A method for manufacturing a semiconductor device comprising: a T-shaped gate electrode on a GaN-based semiconductor; after forming the insulating film, evaluating a property of the transistor, and adjusting a film type, a film thickness or a dielectric constant of the insulating film in accordance with the evaluation result, wherein in evaluating the property of the transistor, a small signal gain, a transconductance, a gate- source capacity, a gate-drain capacity, a drain-source capacity, or a source inductance is evaluated.
A method for manufacturing a semiconductor device comprising: a T-shaped gate electrode on a GaN-based semiconductor; after forming the insulating film, evaluating a property of the transistor, and adjusting a film type, a film thickness or a dielectric constant of the insulating film in accordance with the evaluation result, wherein in evaluating the property of the transistor, a pinch-off property, a gate-source withstand voltage, a gate-drain withstand voltage, or a pulse IV property is evaluated.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/D.J.G/Examiner, Art Unit 2817